DETAILED ACTION
Claims 1-4 (filed 10/25/2019) have been considered in this action.  Claims 1-4 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
On pages 18-19 there contains a typographical error in that there appears to be a sentence that is not complete as the concept being described is ended with an action that does not seemingly have a structure upon which it is being acted.  The sentence in question states “when the program look-ahead unit 112 looks ahead in the and the second program look-ahead unit 112b stores.” wherein the issue is noted by the above underlined and italicized text.  The examiner believes this is intended to say that the second program look-ahead unit 112b stores look-ahead blocks in the second region, although this is not stated by the above portion.  The examiner recommends amending the specification and pointing to another part of the specification such as figure 6 or other text that offers support for said amendment such as originally filed claim 1.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends a title that encapsulates the inventive concept, such as “numerical control system with distributed look-ahead processing of multiple numerical controllers”

Appropriate correction is required.

Drawings
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  A thorough search of the prior art reveals the inventive concept incorporated by claim 2 is novel and allowable, commensurate to a correction of the material noted below in relation to rejection of claims 1-2 under 35 U.S.C. 112(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/663,686 in view of Nakajima et al. (US 20160375582, hereinafter Nakajima) and Sagasaki (US 20190278248, hereinafter Sagasaki).  
Below is an analysis of the claims:

Instant Application
Co-pending application 16/663,686
A numerical control system wherein a plurality of numerical controllers are connected to each other via a network
A numerical controller 
the numerical controllers controlling a machine tool that has axes by executing a machining program that is made up of a plurality of blocks and that controls acceleration/deceleration of the axes
for controlling a machine tool that has axes by executing a machining program that is made up of a plurality of blocks and that controls acceleration/deceleration of the axes, 
wherein the numerical controller comprises a control unit and a storage unit
the numerical controller comprising a control unit and a storage unit
the control unit comprising: a program execution unit that executes the machining program;
a program execution unit that executes the machining program;
a program look-ahead unit that looks ahead at the machining program in parallel with execution of the machining program and includes a first program look-ahead unit and a second program look-ahead unit;
a program look-ahead unit that simultaneously looks ahead at the machining program from different blocks in the machining program in parallel with execution of the machining program and that includes a first program look-ahead unit and a second program look-ahead unit;
and a look-ahead allocation unit that divides the storage unit into at least a first region and a second region 
and a look-ahead allocation unit that divides the storage unit into at least a first region and a second region 
and instructs the first program look-ahead unit to perform a look-ahead action of storing look-ahead blocks in the first region and instructs the second program look-ahead unit to look ahead at the machining program of another numerical controller and 



Based upon the above analysis, co-pending Application No. 16/663,686 fails to teach “...wherein a plurality of numerical controllers are connected to each other via a network; ... to look ahead at the machining program of another numerical controller and perform a look-ahead action of storing look-ahead blocks in the second region”.
Nakajima teaches “... to look ahead at the machining program of another numerical controller and perform a look-ahead action of storing look-ahead blocks in the second region” (Fig. 2 and [0036] The pre-processing unit 101 looks ahead the NC program 110 and stores the look-ahead block command data 120 in a memory (not shown). Further, The pre-processing unit 101 stores the interpolation level move data 130 on the robot 360; [0016] the numerical controller and the robot controller share interpolation level move data obtained by recording position information for each interpolation period of the machine in association with an index. [0043] A robot preceding-position calculation unit 240 first obtains the current position of the robot 360, based on the interpolation level move data 130 and the state information 140 on the robot 360 which is sequentially notified or acquired from the robot controller 300, and then 
It would have been obvious to a person having ordinary skill in the art to have modified the numerical controller of claim 1 of co-pending application 16/663,868 to include the ability to store look-ahead blocks of a program of another numerical controller because both inventions are in the related field of 
The combination of co-pending Application No. 16/663,686 and Nakajima fail to teach “...wherein a plurality of numerical controllers are connected to each other via a network”.
Sagasaki teaches “...wherein a plurality of numerical controllers are connected to each other via a network” (Fig. 1 shows a plurality of NC control apparatus 1 connected via network N).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system with a plurality of numerical controllers such that look-ahead data is 

In regards to Claim 4, the combination of co-pending Application No. 16/663,686, Nakajima and Sagasaki discloses the claimed system as incorporated by claim 1 above.  
The combination of co-pending Application No. 16/663,686, Nakajima and Sagasaki further teaches in Sagasaki “wherein the plurality of numerical controllers all execute the same machining program” (Fig. 1 shows that all of the numerical control apparatus 1 are all loaded with the same machine program 56).
It would have been obvious to combine the ability to run the same machining program on all of the plurality of numerical controllers because by executing the same machining program on all numerical controllers as opposed to just one, an order for a plurality of identical parts can be processed more quickly.
This is a provisional nonstatutory double patenting rejection.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/663,686 in view of Nakajima and Sagasaki and further in view of Minamide et al. (JP2001034320, hereinafter Minamide).

Claim 3, the combination of co-pending Application No. 16/663,686, Nakajima and Sagasaki discloses the claimed system as incorporated by claim 1 above.  
Nakajima further teaches “The numerical control system according to claim 1... when one numerical controller looks ahead in the substitute look-ahead range of the machining program for that machine, another numerical controller does not look ahead in the substitute look-ahead range of that numerical controller” (Fig. 2 and Fig. 5 show alternate embodiments, wherein either the numerical controller in Fig. 2 stores and executes look-ahead functions or the robot controller in Fig. 5 stores and executed look-ahead functions, thus the other controller does not look ahead because only one of the controllers ever is executing the look ahead).
The combination of co-pending Application No. 16/663,686, Nakajima and Sagasaki fail to teach “The numerical control system according to claim 1, further comprising an adjustment device that adjusts the machining timings of the plurality of numerical controllers”.
Minamide teaches “The numerical control system according to claim 1, further comprising an adjustment device that adjusts the machining timings of the plurality of numerical controllers” ([page 2] The NC data processing by the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system containing a plurality of numerical controllers so that look-ahead data is stored on a first numerical controller by calculating look-ahead functions for both .

This is a provisional nonstatutory double patenting rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit”, “storage unit”, “program execution unit”, “program look-ahead unit”, “first program look-ahead unit”, “second program look-ahead unit” and “look-ahead 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  According to the specification, the structures performing the functions of claims 1 and 2 are the “CPU” and the “RAM” as noted on page 5 of the specification.  The examiner can find no description in the specification for what structures constitute the “adjustment device” of claim 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitations:
the numerical controllers controlling a machine tool that has axes by executing a machining program;
a program execution unit that executes the machining program;
a program look-ahead unit that looks ahead at the machining program...;
... the second program look-ahead unit to look ahead at the machining program of another numerical controller...
From these limitations it is established that the machining program is a machining program that is executed by the numerical controller, however it is 
Claims 2-3 are rejected under 35 U.S.C. 112(b) for being dependent upon a claim rejected under 35 U.S.C. 112(b) while failing to clarify the rejected matter.  Claim 4 clearly establishes that all of the plurality of numerical controllers are executing the same machining program, and thus there is no lack of clarity in regards to this issue and a rejection under 35 U.S.C. 112(b) is not appropriate.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains an error in that there appears to be missing information when describing the functions of the “look-ahead block calculation unit”.  This lack of information makes the claim indefinite because it cannot be established 
a look-ahead blocks calculation unit that calculates look- ahead blocks, wherein the difference between a first sequence number that is the number of a block being executed by the program execution unit and a second sequence number that is the number of a block that is looked ahead by the program look-ahead unit while the block is being executed;

This function is described in the specification on page 17 as:
The look-ahead blocks calculation unit 113 calculates the look-ahead blocks. This number is the difference between the sequence number of a block that is being executed by the program execution unit 111 and the sequence number of a block that is looked ahead by the program look-ahead unit 112 at the time when the first block is being executed. 
In particular, in this embodiment, when the program execution unit 111 executes the first simulation of the machining program, the look-ahead blocks calculation unit 113 calculates the look-ahead blocks as the difference between a first sequence number of a block that is being executed and a second sequence number of a block that is looked ahead by the first program look-ahead unit 112a.


As claimed, the calculation of the difference is not linked to any particular number or any particular “look-ahead blocks”, and is a limitation that is seemingly missing important information from the specification that clearly establishes what is being calculated by the look-ahead block calculation unit because this limitation constitutes an incomplete concept.
The examiner believes this rejection under 35 U.S.C. 112(b) can be alleviated by claiming “a look-ahead blocks calculation unit that calculates look- ahead blocks, wherein the look-ahead blocks is a difference between a first sequence number...” as this properly links the calculation of the difference, with the calculation of the look-ahead blocks.
For the sake of compact prosecution, until corrected, the examiner shall consider the “look-ahead blocks” to be any value not defined by any particular calculation.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “adjustment device” in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of a recitation of the structures of the “adjustment device” beyond an explanation in terms of the functions it provides, however there is no recited structure capable of performing these structures described in the disclosure.  No associated between any structure capable of performing these functions, such as a CPU or processor, has been described or linked to the specific and discrete structure of the “adjustment device 300”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the substitute look-ahead range" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.  There is no reference to a ‘substitute look-ahead range’ or any form of look-ahead range in either of claims 1 or 3 that would inform one of ordinary skill in the art as to what that constitutes a ‘substitute look-ahead range’.  For the sake of compact prosecution, the examiner shall consider this limitation to mean that once a look-ahead function is performed for a machine program by a numerical controller, it is not performed again or substituted for those blocks which have already had look-ahead functions calculated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 20160375582, hereinafter Nakajima) in view of Sagasaki (US 20190278248, hereinafter Sagasaki).

In regards to claim 1, Nakajima teaches “A numerical control system wherein a plurality of numerical controllers...” (Fig. 1 shows NC controller 100 and Robot controller 300) “the numerical controllers controlling a machine tool that has axes by executing a machining program that is made up of a plurality of blocks and that controls acceleration/deceleration of the axes” ([0012]  a numerical controller for drivingly controlling an axis of a machine based on a command from an NC program, a robot controller for controlling a robot based on a command from a teaching program; [0038] The created interpolation level distribution data is output to a move command output unit 250 and then output to an acceleration/deceleration processing unit 260 through the move command output unit 250; Fig. 2 shows acceleration/deceleration in both numerical controller 100 and robot 300; [0004] Robots are widely used in combination with “wherein the numerical controller comprises a control unit and a storage unit” (Fig. 1 shows NC controller (control unit)  [0036] The pre-processing unit 101 looks ahead the NC program 110 and stores the look-ahead block command data 120 in a memory (not shown); wherein memory is a storage unit) “the control unit comprising: a program execution unit that executes the machining program” ([0035] The numerical controller 100 is divided into a pre-processing unit 101 and an execution unit 102) “a program look-ahead unit that looks ahead at the machining program in parallel with execution of the machining program and includes a first program look-ahead unit and a second program look-ahead unit” ([0013] a look-ahead unit configured to read look-ahead block command data from the NC program; [0034] The numerical controller 100 controls the machine tool based on an NC program 110, calculates the preceding positions of respective axes of the machine tool 400 and the preceding position of the robot 360, based on look-ahead block command data 120, interpolation level move data 130 on the robot 360, and state information 140 on the robot 360, and performs processing for outputting the calculated preceding positions to the interference check device 500, wherein the look-ahead block command data 120 is acquired by looking ahead the NC program 110; [0027] The created interpolation level move data is “and a look-ahead allocation unit that divides the storage unit into at least a first region and a second region” (Fig. 1 shows look ahead block command data 120 (first region) and interpolation move data 130 and robot preceding position calculation unit (130 and 240)) “and instructs the first program look-ahead unit to perform a look-ahead action of storing look-ahead blocks in the first region and instructs the second program look-ahead unit to look ahead at the machining program of another numerical controller and perform a look-ahead action of storing look-ahead blocks in the second region” (Fig. 2 and [0036] The pre-processing unit 101 looks ahead the NC program 110 and stores the look-ahead block command data 120 in a memory (not shown). Further, The pre-processing unit 101 stores the interpolation level move data 130 on the robot 360; [0016] the numerical controller and the robot controller share 
Nakajima fails to teach “...a plurality of numerical controllers are connected to each other via a network”.
Sagasaki teaches “...a plurality of numerical controllers are connected to each other via a network” (Fig. 1 shows a plurality of NC control apparatus 1 connected via network N).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system with a plurality of numerical controllers such that look-ahead data is processed for two numerical controllers by storing the look-ahead data into different storage areas as taught by Nakajima, with the use of a network to connect the plurality of numerical controllers as taught by Sagasaki because Nakajima teaches “[0011] the interpolation level move data is shared by a numerical controller and a robot controller so that a move start command for the robot controller can be given by the numerical controller or a move start command for the numerical controller can be given by the robot controller”.  In order for the information to be shared amongst the controllers, some form of communication interface, such as the network of Sagasaki, must be present to 

In regards to Claim 4, Nakajima and Sagasaki teach the numerical control system as incorporated by claim 1.  Sagasaki further teaches “The numerical control system according to claim 1, wherein the plurality of numerical controllers all execute the same machining program” (Fig. 1 shows that all of the numerical control apparatus 1 are all loaded with the same machine program 56).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima and Sagasaki as applied to claim 1 above, and further in view of Minamide et al. (JP2001034320, hereinafter Minamide).

In regards to claim 3, Nakajima and Sagasaki teach the numerical control system as incorporated by claim 1 above.
Nakajima further teaches “The numerical control system according to claim 1... when one numerical controller looks ahead in the substitute look-ahead range of the machining program for that machine, another numerical controller does not look ahead in the substitute look-ahead range of that numerical controller” (Fig. 2 and Fig. 5 show alternate embodiments, wherein either the numerical controller in Fig. 2 stores and executes look-ahead functions or the robot controller in Fig. 5 stores and executed look-ahead functions, thus the other controller does not look ahead because only one of the controllers ever is executing the look ahead).
The combination of Nakajima and Sagasaki fail to teach “The numerical control system according to claim 1, further comprising an adjustment device that adjusts the machining timings of the plurality of numerical controllers”.
“The numerical control system according to claim 1, further comprising an adjustment device that adjusts the machining timings of the plurality of numerical controllers” ([page 2] The NC data processing by the NC data analysis means 5, the acceleration / deceleration interpolation processing by the acceleration / deceleration interpolation means 7, and the display processing by the display processing means 8 are generally executed as tasks, respectively. (Real-time operating system). Each task is given a priority, and the RTOS controls the execution of the task using the priority; [page 3] A numerical control apparatus according to the present invention comprises a buffer status monitoring means for judging whether the number of data in a buffer is excessive or insufficient, and an NC data analysis processing task when the number of data in the buffer is judged to be insufficient. Raise the priority of A task priority control means for lowering the priority of the NC data analysis processing task when it is determined that the data is excessive; [page 5] If the buffer status monitoring means 9 determines that the number of data in the buffer is excessive, the priority of the NC data analysis processing task of the NC data analysis means 5 outputting the data to the buffer 6 is reduced, so that the task can be changed to another task. Make sure you have enough time to allocate).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamaguchi et al. (US20080024083) – teaches that multiple machine programs can have pre-read blocks (look ahead blocks) stored in different areas of a memory (fig.2 )
Uenishi et al. (US20200133242) – is the corresponding Published US patent application for co-pending application 16/663,686.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116